Citation Nr: 1039219	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  09-01 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether the reduction of a 30 percent rating for allergic 
rhinitis with a deviated septum to noncompensably disabling was 
proper.  

2.  Whether the reduction of a 20 percent rating for degenerative 
joint disease of the lumbar spine to 10 percent disabling was 
proper.

3.  Whether the severance of service connection for hemorrhoids 
was proper. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air 
Force from July 1972 to June 1974 and with the United States Army 
from September 1986 to June 2004.  He also served with the Army 
National Guard. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which, in pertinent part, reduced the disability 
ratings for the Veteran's allergic rhinitis and lumbar spine 
disabilities and severed service connection for hemorrhoids.

In March 2010, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge at the RO.  The Veteran 
also testified before a hearing officer at the RO in June 2006.  
Transcripts of both hearings are of record.   

The issues of increased ratings for allergic rhinitis and 
degenerative joint disease of the lumbar spine have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  In October 2005, the RO notified the Veteran of a proposal to 
reduce the disability rating for allergic rhinitis with a 
deviated septum from 30 percent to a noncompensable rating and to 
reduce the disabling rating for degenerative joint disease of the 
lumbar spine from 20 percent to 10 percent.  

2.  A July 2008 rating decision reduced the Veteran's rating for 
allergic rhinitis to noncompensable and reduced the rating for 
degenerative joint disease of the lumbar spine to 10 percent, 
both effective from October 1, 2008, based on findings of clear 
and unmistakable error in an August 2004 rating decision.

3.  The July 2008 rating decision's reduction of the rating for 
allergic rhinitis to noncompensably disabling was proper as the 
August 2004 rating decision's assignment of an initial 20 percent 
rating was clearly and unmistakably erroneous. 

4.  The July 2008 rating decision's reduction of the rating for 
degenerative joint disease of the lumbar spine to 10 percent 
disabling was improper as the August 2004 rating decision's 
assignment of an initial 20 percent rating was not clearly and 
unmistakably erroneous.

5.  The evidence does not show that the grant of service 
connection for hemorrhoids was clearly and unmistakably 
erroneous.


CONCLUSIONS OF LAW

1.  The criteria to reduce the 30 percent rating for allergic 
rhinitis with a deviated septum to noncompensably disabling based 
on CUE have been met.  38 U.S.C.A. §§ 1155, 5109 (West 2002); 38 
C.F.R. §§ 3.105, 3.343, 3.344, 4.1, 4.2, 4.3, 4.10, 4.13, 4.119, 
Diagnostic Code 6522 (2003).

2.  The criteria to reduce the 20 percent rating for degenerative 
joint disease to 10 percent disabling based on a finding of CUE 
have not been met.  38 U.S.C.A. §§ 1155, 5109 (West 2002); 38 
C.F.R. §§ 3.105, 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-5243 (2004).

3.  The criteria to sever service connection for the Veteran's 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1110, 1131, 5109; 
38 C.F.R. §§ 3.105(d), 3.303, 3.304(d).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 (VCAA) 
are inapplicable to cases involving CUE in prior decisions.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Livesay v. 
Principi, 15 Vet. App. 165 (2001).

Reduction of Ratings

Service connection for allergic rhinitis with a deviated septum 
and degenerative joint disease of the lumbar spine was granted in 
an August 2004 rating decision.  An initial 30 percent rating for 
allergic rhinitis and initial 20 percent rating for the lumbar 
spine were assigned, both effective July 1, 2004.  An October 
2005 rating decision proposed to reduce the Veteran's ratings 
and, in a July 2008 rating decision, the 30 percent rating for 
allergic rhinitis was reduced to noncompensably disabling 
effective October 1, 2008, based on a finding of clear and 
unmistakable error in the August 2004 rating decision.  The 20 
percent rating for degenerative joint disease of the lumbar spine 
was reduced to 10 percent disabling, effective October 1, 2008, 
also based on a finding of clear and unmistakable error in the 
August 2004 rating decision.  The Veteran contends that the 
reduction of these ratings was improper, and the original ratings 
should be restored.  

Previous determinations that are final and binding, including 
decisions of service connection and other matters will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the prior 
rating decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicatory decision 
which constitutes a reversal of a prior decision on the grounds 
of CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 C.F.R. § 3.105(a) 
(2009).

The United States Court of Appeals for Veterans Claims (Court) 
has also stated that clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that, when called to the attention of reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the results would be manifestly different but for 
the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: (1) 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) or 
the statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebateable" and 
of the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and (3) a 
determination that there was CUE must be based on the record and 
law that existed at the time of the prior adjudication that is in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

Allergic Rhinitis

In the July 2008 rating decision on appeal, the RO found that the 
August 2004 rating decision contained CUE in its award of a 30 
percent evaluation for allergic rhinitis.  The RO concluded that 
the Veteran clearly and unmistakably did not meet the criteria 
for a grant of a 30 percent rating for allergic rhinitis in 
August 2004, and the rating was reduced to noncompensably 
disabling, effective October 1, 2008. 

The August 2004 rating decision rated the Veteran's allergic 
rhinitis as 30 percent disabling under Diagnostic Code 6522 
pertaining to allergic or vasomotor rhinitis.  A maximum 30 
percent evaluation is warranted under this diagnostic code with 
the presence of polyps and a 10 percent evaluation is assigned 
when there are no polyps but a greater than 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6522 
(2003).  

At the time of the August 2004 rating decision, the evidence of 
record included the Veteran's service treatment records and the 
report of a January 2004 VA examination.  The service treatment 
records showed diagnoses and treatment for allergic rhinitis 
since May 1997, a finding of a deviated septum in May 2000, and 
the removal of nasal polyps in June 2001 and January 2003.  Upon 
VA examination in January 2004, the Veteran had no nasal polyps 
and reported that his symptoms were very well-controlled with 
medication.  He had not experienced an exacerbation of symptoms 
in 18 months.  

The Board finds that the RO's reduction of the Veteran's allergic 
rhinitis to noncompensably disabling based on a finding of CUE in 
the August 2004 rating decision was proper.  The evidence clearly 
did not establish the presence of any nasal polyps during the 
applicable claims period, and there was no indication or reports 
of nasal obstruction.  In fact, the Veteran did not complain of 
any current symptoms during the January 2004 VA examination, and 
specifically stated that his disability did very well on 
medication.  The Veteran clearly and unmistakably did not 
manifest any symptomatology associated with a compensable 
evaluation under Diagnostic Code 6522, and the assignment of an 
initial 30 percent rating in August 2004 was the result of an 
incorrect application of the regulatory provisions extant at the 
time.  Therefore, the finding of CUE in the August 2004 rating 
decision and the reduction of the Veteran's disability in July 
2008 were proper and the claim is denied.

Lumbar Spine

In the July 2008 rating decision on appeal, the RO found that the 
August 2004 rating decision contained CUE in its award of an 
initial 20 percent evaluation for degenerative joint disease of 
the lumbar spine.  The RO concluded that the Veteran clearly and 
unmistakably did not meet the criteria for a grant of a 20 
percent rating for the low back condition in August 2004, and the 
rating was reduced to 10 percent disabling, effective October 1, 
2008. 

The August 2004 rating decision rated the Veteran's degenerative 
joint disease of the lumbar spine under Diagnostic Code 5242 (for 
rating degenerative arthritis of the spine) and the general 
rating formula for rating diseases and injuries of the spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  

Under the general rating formula, with or without symptoms such 
as pain, stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings apply.  A 
10 percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees, but not greater than 
85 degrees; or, combined range of motion of the entire 
thoracolumbar spine greater than 120 degrees, but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent or 
more of the height.  A 20 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees; the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

The RO's grant of a 20 percent finding in August 2004 was based 
on a finding that the Veteran's disability resulted in muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  While these specific symptoms were not 
present in the record at the time of the August 2004 rating 
decision, the Board finds that the record does contain some 
evidence to support the assignment of an initial 20 percent 
evaluation.  Thus, the grant of a 20 percent evaluation in August 
2004 was not clearly and unmistakably erroneous. 

Service treatment records document consistent complaints of low 
back pain leading up to the Veteran's discharge from active duty 
in June 2004.  In April 2004, his low back pain was found to 
interfere with his functioning, and the Veteran began a course of 
rehabilitation therapy in June 2004.  At the January 2004 VA 
examination, he complained of intermittent low back pain that 
reached a severity of 10/10 when sitting longer than one hour.  
Upon physical examination, forward flexion was limited to 98 
degrees and the combined range of motion of the lumbar spine was 
to 278 degrees with no pain on motion and no tenderness.  A 
February 2004 X-ray confirmed the presence of mild degenerative 
changes in the lumbar spine and mild lumbar spondylosis.  

Although the Veteran did not explicitly manifest the symptoms 
contemplated by a 20 percent evaluation under the general 
criteria for rating the spine, based on his complaints of pain, 
X-ray findings, functional impairment, and limitation of motion, 
the Board finds that some basis is shown for the award of a 20 
percent evaluation in August 2004.  Therefore, the Board cannot 
conclude that the assignment of an initial 20 percent rating was 
an undebateable error that rises to the level of CUE.  The 
finding of CUE in the July 2008 rating decision was not proper 
and the initial 20 percent rating for degenerative joint disease 
of the lumbar spine should be restored.  

Severance of Service Connection

Entitlement to service connection for hemorrhoids was granted in 
an August 2004 rating decision, effective July 1, 2004.  Less 
than a year later, in an October 2005 rating decision, the RO 
proposed to severe service connection for hemorrhoids and service 
connection was severed in the July 2008 rating decision on 
appeal.  The Veteran contends that the severance of service 
connection for hemorrhoids was improper.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  The law also provides that service connection 
may be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veteran's claim for service connection for hemorrhoids was 
received in December 2003.  In the August 2004 rating decision 
that awarded service connection, the RO determined that the 
evidence of record established the Veteran's hemorrhoids were 
directly related to active military service as he had undergone 
treatment for hemorrhoids during a period of active duty.  

Service treatment records show that the Veteran first sought 
treatment for hemorrhoids in July 1985, when he was diagnosed 
with a large thrombus hemorrhoid.  He sought a doctor's care for 
hemorrhoids two months later, in September 1985, and again in May 
1986.  In October 1992, the Veteran was diagnosed with an anal 
fissure after reporting a three month history of recurrent rectal 
bleeding and a history of hemorrhoids.  There are no other 
instances of treatment for hemorrhoids during service, but the 
Veteran reported having hemorrhoids during a June 1993 
examination, although physical examination of the anus and rectum 
was normal.  Similarly, during a February 2003 retention 
examination and December 2003 retirement examination, no current 
hemorrhoids were observed, but the Veteran reported undergoing 
treatment for hemorrhoids in 1985 with recurring symptoms since 
that time. 

In response to his December 2003 claim for service connection, 
the Veteran was provided a VA general medical examination in 
January 2004.  He again described the onset of hemorrhoids in 
1985 with current symptoms of large rectal veins once or twice a 
month depending on his diet and activities.  No hemorrhoids were 
noted upon physical examination, but hemorrhoid tags were 
observed.  The diagnosis was hemorrhoids by history and current 
hemorrhoid tags.  

In October 2005, the RO proposed to sever service connection for 
the Veteran's hemorrhoids.  In the November 2008 statement of the 
case, the RO noted that the Veteran's treatment for hemorrhoids 
took place in July 1985 during his service with the Army National 
Guard and not during a period of active duty.  As there was no 
evidence of aggravation of this pre-existing disability during a 
subsequent period of active duty service, the RO determined that 
the award of service of connection was clearly and unmistakably 
erroneous.  In an October 2005 letter, the RO notified the 
Veteran of the proposed action, informed him of his right to 
submit evidence and appear for a personal hearing, and allowed 
him a period of 60 days as required under 38 C.F.R. § 3.105(d).  

Once service connection has been granted, it can be severed only 
where the evidence establishes that the grant is clearly and 
unmistakably erroneous (the burden being on the Government), and 
only where certain procedural safeguards have been met.  
Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. 
Gober, 10 Vet. App. 474, 478 (1997).  Severance of service 
connection based on any standard less than that set forth in 38 
C.F.R. 3.105(d) is erroneous as a matter of law.  Stallworth v. 
Nicholson, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 
170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991).  
In Stallworth, the Court recognized that 38 C.F.R. 3.105(d) 
contemplates consideration of evidence that post-dates the award 
of service connection and that VA is not limited to the law and 
the record that existed at the time of the original decision.  
Id. at 488; see also Allen v. Nicholson, 21 Vet. App. 54, 59 
(2007).  

In this case, the Board finds that the grant of service 
connection in August 2004 was not clearly and unmistakably 
erroneous and severance of service connection was improper.  
Medical records establish that the Veteran's treatment for 
hemorrhoids took place in 1985 and the beginning of 1986, when 
the Veteran served with the National Guard.  While service 
connection may be granted for a disability resulting from disease 
or injury incurred in or aggravated while performing active duty 
service for training (ACDUTRA), in this case, there is no 
indication that the Veteran was on active duty service or ACDUTRA 
at the time of his hemorrhoid treatment.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131.  However, the record does contain some evidence 
that the Veteran's hemorrhoids were directly incurred as a result 
of his period of active duty service with the Army.  Therefore, 
the Board cannot conclude that the grant of service connection 
for hemorrhoids in August 2004 was clearly and unmistakably 
erroneous. 

The Veteran re-entered active duty service with the Army in 
September 1986, and service treatment records do not include an 
enlistment examination for this period of service.  His 
hemorrhoids were therefore not noted on any examination, and the 
presumption of soundness is for application.  See Doran v. Brown, 
6 Vet. App. 283, 286 (1994) (where entrance examination was 
missing, case treated as if the presumption of sound condition 
attached because Court concluded, "as a matter of law, that the 
presumption of soundness was rebutted by clear and unmistakable 
evidence . . . .").  A Veteran who served during a period of war 
is presumed to be in sound condition when enrolled for service, 
except for any defects, infirmities, or disorders noted at the 
time of examination, acceptance and enrollment.  38 U.S.C.A. § 
1111.  The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to service and was not aggravated by such service.  
38 U.S.C.A. § 1111.  The Board notes that the statutes and 
regulations pertaining to the presumption of soundness do not 
provide any definition of "aggravation," and VA's General 
Counsel has determined that the definition of "aggravation" 
used in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 does not apply 
in determining whether the presumption of soundness has been 
rebutted.  The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  Therefore, to rebut 
the presumption of soundness, the record must establish through 
clear and unmistakable evidence that the Veteran's hemorrhoids 
were not made worse during active duty service. 

As noted above, the record contains several instances of 
treatment for hemorrhoids prior to the Veteran's active duty 
service in 1986.  Therefore, the record clearly and unmistakably 
establishes that hemorrhoids pre-existed service.  However, the 
Board cannot conclude that hemorrhoids were clearly and 
unmistakably not aggravated by the Veteran's active duty service 
with the Army from September 1986 to June 2004.  

Although service records show no treatment for hemorrhoids during 
this period, the Veteran reported continuing problems with 
hemorrhoids during a February 2003 retention examination and a 
December 2003 retirement examination.  Similarly, he reported the 
occurrence of large rectal veins one or two times a month during 
a VA examination in January 2004.  

As lay person, the Veteran is competent to report observing the 
presence of hemorrhoids and large rectal veins during service.  
See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (lay testimony 
is competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witnesses 
personal knowledge); see also 38 C.F.R. § 3.159(a)(2).  
Notwithstanding the absence of any in-service complaints or 
treatment, because he is competent to report having hemorrhoid 
problems during service, and given that the Board finds his 
account to be credible, it was reasonable for the RO to have 
accepted the Veteran's lay report.  Furthermore, while the record 
does not contain explicit medical evidence regarding the severity 
of the Veteran's hemorrhoids during this time, his reports of 
symptoms once or twice a month throughout his 18 years of Army 
active duty service certainly provide some evidence in favor of a 
finding that the disability was "made worse."  Accordingly, the 
Board cannot conclude that the evidence clearly and unmistakably 
establishes that the pre-existing hemorrhoids were not aggravated 
during active duty service.  

As the presumption of soundness is not rebutted, the Board must 
proceed with a direct incurrence service connection analysis.  As 
discussed above, while service treatment records during the 
period of active duty service do not show medical treatment for 
hemorrhoids, the Veteran reported during examinations in February 
2003, December 2003, and January 2004 that he experienced regular 
reoccurrences of symptoms since his initial diagnosis in 1985.  
The Veteran is also considered competent to report that he 
experienced symptoms of hemorrhoids.  The Board finds that the 
continuity of symptomatology reported by the Veteran during 
service in the context of contemporaneous medical care is 
credible and serves as evidence of a nexus between hemorrhoids 
and active duty service.  Thus, there was some basis for the 
conclusion reached in the August 2004 rating decision that 
service connection was warranted for hemorrhoids.

In its July 2005 rating decision, the RO essentially severed 
service connection for hemorrhoids because the condition was 
initially diagnosed in 1985 during a period when the Veteran was 
not serving on active military service.  While the RO noted that 
the record contained evidence regarding the pre-existence of 
hemorrhoids prior to the Veteran's most recent period of active 
service, it did not conduct the above analysis with respect to 
the presumption of soundness.  Such an analysis establishes that 
the record does contain some evidence weighing in favor of a 
finding of service connection for hemorrhoids.  Thus, after a 
careful review of the record, the Board finds that VA has not met 
the high evidentiary burden of showing clear and unmistakable 
error, and thus the severance of service connection for 
hemorrhoids was improper.  


ORDER

The reduction of a 30 percent rating for allergic rhinitis with a 
deviated symptom to noncompensably disabling was proper; the 
appeal is denied.

The reduction of a 20 percent rating for degenerative joint 
disease of the lumbar spine to 10 percent disabling was improper 
and restoration of the 20 percent rating is granted.

The severance of service connection for hemorrhoids was improper 
and restoration of service connection is granted. 



____________________________________________
Steven D. Reiss
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


